Title: To Thomas Jefferson from John Wayles Eppes, 22 May 1786
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Uncle
Eppington May 22d. 1786

The difficulty which I allways feel in begining a correspondence has hitherto debared me from the satisfaction of writing to you but I am determined to remain silent no longer, as I am certain that you will pardon all deficiencies which I may be guilty of. It would indeed be almost useless to write unless I had something to mention [in p]articular besides enquireing after your health, of which I hear whenever Papa or Mama receives a letter from you, and will therefore ask your advise on a thing which nearly concerns me. Mr. Smith under whose tuition I am at present thinks that I shall by next Fall be able to take a degree, after which time I [am] to return to review some of my studies. I desire to know whether you think that will be proper, as allso what you think I had best do after that time is expired. I am affraid that notwithstanding your great desire to have cousin Polly with you it cannott be effected without forceing her, for she seems very much averse to it. Give my compliments to cousin Patty. Adieu. Your affectionate nephew,

John Wayles Eppes


Ps. Pray answer my letter. JE

